UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K/A Amendment No. 1 (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission File No.001-33797 INTERNET BRANDS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 95-4711621 (I.R.S. Employer Identification No.) 909 North Sepulveda Blvd., 11thFloor El Segundo, CA 90245 (Address of principal executive offices) Registrant's telephone number, including area code: (310)280-4000 Securities Registered Pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered ClassA Common Stock (par value $0.001 per share) NASDAQ Global Market Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes o No ý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý The aggregate market value of the voting stock held by non-affiliates of the registrant on June30, 2008 was approximately $156,301,660, based on the closing stock price as reported by the Nasdaq Global Market. For purposes of this computation, all officers, directors, and 10% beneficial owners of the registrant have been excluded in that such persons may be deemed to be affiliates. Such determination should not be deemed to be an admission that such officers, directors or 10% beneficial owners are, in fact, affiliates of the registrant. The number of shares outstanding of the registrant's ClassA common stock and ClassB common stock as of February27, 2009 was 41,658,848 and 3,025,000, respectively. Documents Incorporated by Reference None. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (this “Amendment”) amends the Annual Report on Form 10-K of Internet Brands, Inc. for the fiscal year ended December 31, 2008, which we previously filed with the Securities and Exchange Commission, or the SEC, on March 6, 2009 (the “Original Filing”). In response to a comment letter we received from the SEC, we are amending the Original Filing Part IV, Item 15, Exhibits 31.1 and 31.2, certifications required under Exchange Act rules 13a-14(a) and 15d-14(a), solely to include introductory language in paragraph 4 referring to internal control over financial reporting. Except as described above, we have not modified or updated other disclosures presented in the Original Filing. This Amendment does not amend, update or change the financial statements or any other disclosures in the Original Filing and does not reflect events occurring after the filing of the Original Filing. PART IV Item 15.Exhibits and Financial Statement Schedules (a)(3)Exhibits 31.1* Certification of Chief Executive Officer, as required by Section302 of the Sarbanes-Oxley Act of 2002 31.2* Certification of Chief Financial Officer, as required by Section302 of the Sarbanes-Oxley Act of 2002 *Filed herewith. SIGNATURES Pursuant to the requirements of Sections 13 or 15(d) the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERNET BRANDS, INC. Date: September 8, 2009 By: /s/ Robert N. Brisco Robert N. Brisco President, Chief Executive Officer, and Director Principal Executive Officer Date: September 8, 2009 By: /s/ Scott A. Friedman Scott A. Friedman Chief Financial Officer Principal Financial and Accounting Officer
